Citation Nr: 1713175	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected anxiety disorder with features of post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1968 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board has remanded this issue for additional evidentiary development in November 2014, September 2015, and March 2016.  All required evidentiary development has been completed by the RO.

The Board notes that in a letter of February 2017, the Veteran's former private attorney confirmed that he no longer represented the Veteran and had not been representing him since October 2015.  A March 2017 Report of General Information notes that in a phone call with the Veteran, he acknowledged that he has not been represented by a private attorney since October 2015.  It was noted that he wanted a new VA Form 21-22 to be sent to him.  A March 9, 2017 letter informed the Veteran that the private attorney had been removed from his record, and forwarded a new VA Form 21-22.  To this date, the Veteran has not submitted a new VA Form 21-22 appointing a new representative.  As such, the Board will proceed with the appeal with the Veteran unrepresented.  


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was not incurred in and is not otherwise related to his active military service.

2.  The Veteran's obstructive sleep apnea was not caused by or aggravated by a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for sleep apnea.  Having reviewed all of the relevant evidence of record, the Board finds that the Veteran's sleep apnea did not manifest during, or as a result of, active military service, nor was it aggravated or caused by a service-connected disability.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his sleep apnea is a direct result of his active service.  Alternatively, in an informal claim filed in March 2011, the Veteran stated that his sleep apnea was a result of his service connected anxiety disorder with features of PTSD.  In his VA Form 9 the Veteran stated that his sleep apnea arose after he suffered what he believed to be a minor cold in service.  He reported that the doctor informed him that the cold was only minor, but he was unable to sleep properly as a result.  

Service treatment records show the Veteran was seen twice in service for a cold, once in July (date unclear) and another time in May 1971.  The records are otherwise silent for any other complaints of or treatment for a cold and are silent with respect to complaints of trouble sleeping.  

Post service, treatment records show the Veteran was diagnosed with obstructive sleep apnea in February 2011 after a sleep study at the Providence VA Medical Center (VAMC).  A previous sleep study approximately five years earlier was negative for sleep apnea.  The Veteran's post-service medical records frequently refer to his sleep disturbances in relation to his nightmares.

Throughout the appeal period, the Veteran has consistently reported symptoms of daytime exhaustion that required frequent breaks during the work day while he was still employed.  He stated that his exhaustion keeps him from ordinary daily activities, such as driving.  Further, he has consistently reported waking up to nightmares in the middle of the night, and then being unable to go back to sleep.

The Veteran was afforded a VA examination in May 2012 VA.  In a November 2014 remand, the Board found that the opinion provided by the May 2012 examiner and the follow up addendum opinion of July 2012 were conflicting and this a new evaluation and opinion were needed to properly decide the issue.  As the Board has already determined that these opinions are inadequate, they are not relevant to the issue and they will not be discussed any further.   

A March 2015 VA examination report notes that the Veteran reported he was diagnosed with sleep apnea in 2011.  He reported using a CPAP as prescribed but continues to complain of unrestful sleep.  He endorsed nightmares that wake him up and make it impossible for him to go back to sleep.  He stated he is tired all the time due to the frequent awakening due to nightmares.  The examiner, a Nurse Practitioner, concluded that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active duty service.  The examiner reasoned that there was no documentation in the service treatment records to indicate that he developed sleep apnea during active military service.  The sleep apnea was diagnosed decades after his separation, and five years after a negative sleep study.  Excess weight may contribute to sleep apnea, particularly as the Veteran was overweight at the time of examination.  Smokers, like the Veteran, are also three time more likely to have obstructive sleep apnea than non-smokers.  Referencing the pulmonary consult after the February 2011 sleep study, the examiner noted that weight loss has already been discussed in order to help treat the condition.  The examiner also concluded that there was no indication from the record that the Veteran's service-connected anxiety increases or aggravates the Veteran's sleep apnea beyond its natural progression.  Nightmare awakenings throughout the night have a psychological cause, whereas the nighttime arousals due to untreated obstructive sleep apnea have a physical cause.

A December 2015 VA examination again found similar symptomatology, and the examiner came to the same conclusions as the previous examination.  In this examination, the examiner found that the Veteran's sleep apnea was less than likely to have had its onset during active service, nor did it otherwise originate during service, or is it related to and/or increased in severity beyond its natural progression due to the Veteran's anxiety disorder with post-traumatic stress disorder features and other service connected disabilities.  The examiner reasoned that the Veteran's diagnosis was many decades after his separation from service, and that he had a negative sleep study just five years before his 2011 diagnosis.  Additionally, sleep apnea is caused by an obstruction or narrowing of the hard palate, a small jaw, and obesity.  This causes his airway to be obstructed during sleep.  Sleep apnea is a physiological condition, and categorized as moderate, which does not demonstrate any aggravation beyond its natural progression.  The Veteran's weight at the time of the examination was approximately 266 pounds with a body mass that fell into the obese range.  The examiner concluded that this was the main cause of his sleep apnea.  . 

Pursuant to the March 2016 Board remand another examination was conducted in June 2016.  The examiner, a physician, concluded that based on what is medically known about sleep apnea, it is less likely than not that the Veteran's sleep apnea began or was otherwise caused by his military service five decades earlier.  Additionally, there is no medical evidence that obstructive sleep apnea, which is a pathophysiologic episodic narrowing of the airway during sleep, is caused or aggravated by psychologic factors such as post-traumatic stress disorder or service-connected anxiety.  While there are many psychological and behavioral factors that can influence sleep quality and quantity, these issues would not affect the pathophysiologic mechanisms of obstructive sleep apnea.

Analysis

The Veteran contends that he is entitled to service connection for sleep apnea.  Having reviewed all of the evidence of record, the Board concludes that the Veteran's sleep apnea did not manifest during, or as a result of, active military service, nor was it aggravated or caused by a service-connected disability.

At the outset, the Board notes the record shows the Veteran has a present disability of sleep apnea.  As such, the remaining question is whether the sleep apnea was caused or aggravated by service; or, in the alternative, whether it was caused or aggravated by a service-connected disability.  

In regards to direct service connection, whether it was caused or aggravated by service, the Veteran argues his sleep apnea was caused by the noted colds in service either in July (date illegible) or in May 1971.  However, the competent evidence of record does not support the Veteran's contentions.  Indeed, sleep apnea was not diagnosed until February 2011, approximately 40 years after service.  Significantly, the Veteran underwent a sleep study in 2006 that was negative for sleep apnea.  While the Veteran may have had problems sleeping prior to February 2011, the record is clear that as late as 2006, he did not suffer from sleep apnea.  

As to whether the reported colds in service caused the now diagnosed sleep apnea, the record contains several competent medical opinions of record to the contrary.  Indeed the March 2015, December 2015 and June 2016 examiners all concluded that the Veteran's sleep apnea was not caused by any incident in service.  Rather, they noted two risk factors which could have been the cause of sleep apnea, the Veteran's weight and the fact that he is a smoker.  These opinions, as a whole are competent and stand uncontradicted by any other competent evidence of record.  As such, the Board places great probative value on the opinions and finds that service connection on a direct basis is not warranted.  

As an alternative, the Veteran has argued that his service connected anxiety disorder with features of PTSD aggravates his present disability of sleep apnea.  In this regard the Board notes that the Veteran has consistently reported that he is awakened at night by nightmares.  However, as noted above, the VA examiners have ruled out a secondary connection between the disabilities, as one is psychological and the other is pathophysiological.  The examiners have noted that while there are psychological and behavioral factors that can influence sleep quality and quantity, those issues were found to not affect the mechanisms of obstructive sleep apnea from which the Veteran is suffering.  The Board again notes that these opinions stand uncontradicted by any other competent opinion of record and the Board affords them great probative value.  

The Board acknowledges the Veteran believes his obstructive sleep apnea is either related to his active service or aggravated by his existing service connected disability.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of sleep apnea is a complex medical determination, and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Multiple medical opinions have consistently determined that the etiology of the Veteran's sleep apnea is unrelated to his service and service connected disabilities.  Instead, examiners have placed greater emphasis on the Veteran's history of smoking and obesity as the main contributory factors.  Examiners have also repeatedly distinguished between sleep apnea, a structural and physical condition, and the Veteran's service-connected anxiety disorder, which is psychological, stating that the two do not have a causal overlap that would cause aggravation of the sleep apnea.

Although the Board has carefully considered the Veteran's lay contentions of record suggesting that his sleep apnea is related either to his military service or to his service-connected disabilities, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea, must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.





____________________________________________
E. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


